tdcj -io
                                                   SlO Nuw&ejZ -02926,020
           CEU£ ZL-F-I
                                                    DATES H-13-IS
           }Zoo BAKEA ST
    R±
                                                                RECEIVED IN
         CAUSE M0> /JP,f9lS6 ~A                             COURT OF CRHWNA1 APPEALS
                 MO, JH-rt-OOLlZZ-CA                                JUL 1 « 2015

         CounTY Count o l#H TH

         iT/liAL XufiGE I h(OtiO/lfiP>LE LESLIE &/ZOCK -//9 /£!<?

          moTicf romp^A/^Ji         fiLEb oi4 OecemqeA JLTHJo/3
          qmiTed siates       District clerks         office
          p.O,/SnX LIOIO      /-/oUSToM. IEXAS       77 20S>-/0I0
          Homormle       Sim Lake, PresiOi^g.
         MV/O ^     GA/LDfjy* CLERK.
         Lorenzo D/JAyME .joMES v. {Jilljam sTepheMS} Director
          T'ncS-rjf) the case aI/maer. is            1q/3-c\/-o3G>73
         MATURE OF THE CLAIM JS           HABEAS CORPUS hiQ< IS30

         .Lme^zclJIlIb^jl Somes \j, qeficeA-M. /VM5JLJli£^
         Vase Momkm. is 4* is -r.\/-03G72 kIaTu/ie oF THE
         CLAim ClMlE RlGHIS       A/O.T« .5/5*0



             A 3JIA /JDS PASSED THAT CoBlFlEf) IHE HOLE of
         \LEMiTjj/9aJ FSSEfJTiAL BMF> LoMG -HELD fiOcTRME IHfiT
         PF.rtoiRFS fiXnoaE To r.oMs r/?/)£ osxectjveas/
         AmAlGunnS CRimitiAL STAinTES             IM FAVOR Oh    THE

         bEF'E^r)^T] fJITH THE PROL/FEMTioM OF FRj/n/sJAL
         OFFEMSE foR &EMMIQR MeVER ISEFoRE CRlMiMALiZEb
         WD OFTeM VAGOEh/ i^fUTEA* IT IS (fflPofiJA^TTo GRAtfT
         PRoTeQTioM 1& lAbrtlbUALS U)Uo Alfif HME aJEVER
         RFALllEb THAI THE/ lJERE COfWfiiTlMG A CRIME
8
j£Z rtPATiMOEl


            /a/ A MMRol) FREE-^PBECll R/JLIMG} THE DMlTED St/tTzS
        SriPRE/nz COURT MADE II ALlJflE HARDER WoMDA'/,WME 1ST
        Zdis 7o proszcote people for, wkimg iHR.mTmi.MG
        SJhTEJYLEAJJS^lAHlA             .CJML-0.FJkE_EiR5±
        A/y&Jfi/VEMTj THE moiiT 1^ A 7-2 GeC/SIOM REVERSE
        XkEXZ)MS/JLC7JJ3J±J2E^                      UltinSE
    -E&£TL£jD£AJh5JMGS SEEFIeO IHRlMJJEtUblG To HJ1
        £,3JZAi^GEL\^AlEIL^jLE£^Cq^^^
        To PeoVE THAT THE: SPeaK&L //AD Some AidARE 1^1ESS.THAT
        MuUA5„Jl(iiM^SamETH.jdG^
        L&&JlJL)LnEME£M^D£^
        RES/JLTS OF ^    P)GT lJiTHouT GDM^lDEjeiMG Tfi£ DeFeMOAMTS
        MEMTAL .TFaTE, CHIEF So^TlCE JbHM R.O&ERTS JR./JAoTE
        iJMl^S^OojMBUlLU^JLM. CQMSClQUSJlQJSE^£MldALt_JllL.
        AEASQMjaIG IM ROBERTS l7?AJbRlT/ OPlMlOhi J7)IGHT //£/£
    \CJ77IERS IM SIMILAR rJRcumsTAMCES. STEVeM £• SHAPIRO^
    i

   \Matiomal Legal. Director of the pfiericaiJ civil. Liae&Ties
    \l)MioM; Praisea The DecisioM as ome Thft PrqPeRLj
   i£gCac^Z^£_Z^JlJ^^-iML^5 FOR GEMIMIES REQUIRED
   THE CoVERMlripMr To PROVE CRimiMRL iaJTEMT BEFORE
    ^PlfiTiMG SoFiEOME Ihi TAIL,, IHAT PRlMClPLE IS ESPEC/ALLf
        imPORTAMT CJHEM A PRPSEiStiTioM IS BASED OM A AeFeMDAMIS

        AMDS SHAPIRO SAID iM A STATEMENT XOBERTS MIQTeD
        THAT FloMiS CoHVlCTiod OJAS PREW/SE SoLeL/ gW
m. COMliMUEJ


      Houd HIS STATEMENT'S POSTED UPDID BE OMDeR-
   STOOD By A REASnMAfiLE PERSOM, ROBERTS SAID THAT'
   \LJHILE THE REASOMABLE PERSOM STANDARD U)AS A
   FAFILIAR FEAIURE OF CIVIL llABlLliy l/J IQRI Uk)}
    iTJS 1/JGoMS/STEMF iJlTH IHE CoHVEdlioMAl

   \8JSM)lRJSJmjMTCEQR^
   &ILS0ME.Ml£D.iM£I)-O-ti±G-^


      THE. DMlTED    SlATKS SUPREME GoURT IS THE

   Jj/J^/ElTttELiMW^j^-^
   l!SL_£E&Oi£eDu


     I#£_ZJ/^j[EO^J^^^
   IQoMGRESS SHALL. SPAKE MO LAlJ AMltiGlhJG FREE
    SPEECH. THE ,<T7/97E OF TEXAS AMD THE LEGISLATE
   SRAJJrH HAS JTIADE A LAO) AAR1DGIMG /A/ ^IGifT 16
   EREE^SMeOL^




                                  -J&iCERELy JftJE